DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A: Inflatable deformable surface Fig. 12
Species B: Surface deformed by actuators Fig. 13
Species C: Surface deformed by rods Fig. 14
Species D: Surface deformed by rods which deform both along the surface and perpendicular to the deformable surface Fig. 15
Species E: Surface deformed by electromagnetic deformers Fig. 16

The species are independent or distinct because distinct and different mechanical devices are used to deform the surface and searching would require a plurality of different mechanisms to teach each of the species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 6, 12-16, 19-20, 24, 25, and 31-33 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
A different field of search: employing different search queries even though the two are classified together. 
The searches for these would require different searches for the various methods for deforming the surface, including different text searches and different classification areas, for instance inflatable devices rather than electromagnetic deformations. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Paul Hunter on April 5, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1, 3, 5-9, 12-16, 19, 20, 22, 24-28, and 31-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 4, 10, 11, 17, 18, 21, 23, 29, 30, 34, and 35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 6131853).

Regarding claim 1, Bauer teaches a fluid flow control system, comprising: 
a deformable surface (#33/#34) covering a body (#27) in at least a first and second direction, the first direction orthogonal to the second direction (Fig. 5A/B), the deformable surface including a bottom side facing the body and a top side opposite the bottom side (top and bottom of #33/#34 seen in Fig. 2C); and 
at least one deformer between the deformable surface and the body (air in Fig. 2C/5A/5B), the at least one deformer configured to modify a boundary layer of a fluid flowing over the deformable surface by selectively deforming the top side of the deformable surface (deformation seen in Fig. 2C; column 7, lines 52-57).

Regarding claim 3, Bauer teaches the fluid flow control system of claim 1, wherein the at least one deformer selectively deforms the top side of the deformable surface out of a plane of the top side of the deformable surface (deformation seen out of surface plane in Fig. 2C).

Regarding claim 5, Bauer teaches the fluid flow control system of claim 1, wherein: the at least one deformer deforms the top side of the deformable surface (see in Fig. 2C) to generate one or more surface waves (surface waves created when the deformable surfaces are deployed, see Fig. 5A/B).

Regarding claim 6, Bauer teaches the fluid flow control system of claim 5, wherein: the at least one deformer selectively deforms the top side of the deformable surface in an oscillatory manner (inflates and deflates; column 12, lines 14-21) to generate the one or more surface waves (intended use; It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

Regarding claim 7, Bauer teaches the fluid flow control system of claim 1, wherein: 
the fluid is a first fluid (column 6, lines 48-51); 
the deformable surface includes a plurality of cavities (seen in Fig. 2C within #33/#34); and 
the at least one deformer includes at least one second fluid channel fluidly coupled to the plurality of cavities (example in Fig. 11A/B discloses a compressed air system coupled to the deformable surfaces; column 13, lines 28-30), the at least one deformer configured to selectively generate a plurality of deformations by controlling an amount of second fluid in the plurality of cavities (Fig. 2C shows different controlled amounts of fluid in the cavities forming different shapes of the surface).

Regarding claim 8, Bauer teaches the fluid flow control system of claim 7, wherein: the plurality of cavities are positioned to generate surface waves when the fluid is selectively delivered (deployed state #34 generates surface waves).

Regarding claim 9, Bauer teaches the fluid flow control system of claim 7, wherein: the fluid delivered to the plurality of cavities includes a gas (column 11, lines 15-17).

Regarding claim 16, Bauer teaches the fluid flow control system of claim 1, wherein: the deformable surface includes at least one of an elastomeric material (rubber, column 15, lines 8-9), a thin film material, silicon nitrite, graphite, or a long chain polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 20, 22, 24-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 6131853) in view of Hyde (US 20080128027).

Regarding claim 19, Bauer teaches a fluid flow control system, comprising: 
a deformable surface (#33/#34) covering a body (#27) in at least a first and second direction (Fig. 5A/B), the first direction orthogonal to the second direction, the deformable surface including a bottom side facing the body and a top side opposite the bottom side (top and bottom of #33/#34 seen in Fig. 2C); 
at least one deformer between the deformable surface and the body (air in Fig. 2C/5A/5B); and 
Bauer does not explicitly teach a sensor configured to measure a fluid parameter, however Bauer does teach means to sense a signal indicating the need to actuate the surfaces (abstract). Hyde teaches at least one sensor (#525) configured to measure a parameter of a fluid flowing over the deformable surface ([0064]); and 
a control circuit (#540) configured to control the at least one deformer to modify a boundary layer of a fluid flowing over the deformable surface by selectively deforming the top side of the deformable surface ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bauer with the fluid sensor system of Hyde. Doing so would allow the fluid state about the surface to be known in order to determine if a surface should be deformed and measure the effects of the surface deformation (Hyde, [0007]).

Regarding claim 20, Bauer teaches a method, comprising: 
the deformable surface (#33/#34) covering a body (#27) in at least a first and second direction (Fig. 5A/B), 
the first direction orthogonal to the second direction, the deformable surface including a bottom side facing the body and a top side opposite the bottom side (top and bottom of #33/#34 seen in Fig. 2C); 
Bauer does not explicitly teach a sensor configured to measure a fluid parameter, however Bauer does teach means to sense a signal indicating the need to actuate the surfaces (abstract). Hyde teaches measuring a parameter of a fluid flowing over a deformable surface ([0064]), 
generating, by a control circuit, a control signal to modify the parameter based on the measured parameter ([0009]; claim 16); and 
transmitting, by the control circuit, the control signal to at least one deformer between the deformable surface and the body to cause the at least one deformer to selectively deform the top side of the deformable surface to modify the parameter of the fluid ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bauer to include the fluid sensor system of Hyde. Doing so would allow the fluid state about the surface to be known in order to determine if a surface should be deformed and measure the effects of the surface deformation (Hyde, [0007]). 

Regarding claim 22, Bauer teaches the method of claim 20, comprising selectively deforming, by the at least one deformer, the top side of the deformable surface out of a plane of the top side of the deformable surface (deformation seen out of surface plane in Fig. 2C).

Regarding claim 24, Bauer teaches the method of claim 20, comprising: generating one or more surface waves using the at least one deformer (deployed surfaces create waves, see Fig. 5A/B).

Regarding claim 25, Bauer teaches the method of claim 24, comprising deforming the top side of the deformable surface in an oscillatory manner (inflates and deflates; column 12, lines 14-21) to generate the one or more surface waves (surface waves generated by surface shape when one or more deformable surfaces are in deployed state, see Fig. 5A/B).

Regarding claim 26, Bauer teaches the method of claim 20, wherein: 
the fluid is a first fluid (column 6, lines 48-51); 
the deformable surface includes a plurality of cavities (seen in Fig. 2C within #33/#34); and 
the at least one deformer includes at least one second fluid channel fluidly coupled to the plurality of cavities (example in Fig. 11A/B discloses a compressed air system coupled to the deformable surfaces; column 13, lines 28-30), 
the at least one deformer configured to selectively generate a plurality of deformations by controlling an amount of second fluid in the plurality of cavities (Fig. 2C shows different controlled amounts of fluid in the cavities forming different shapes of the surface).

Regarding claim 27, Bauer teaches the method of claim 26, wherein: the plurality of cavities generate surface waves when the fluid is selectively delivered (deployed state #34 generates surface waves).

Regarding claim 28, Bauer teaches the method of claim 26, wherein: the fluid delivered to the plurality of cavities includes a gas (column 11, lines 15-17).

Regarding claim 31, Bauer, as modified, teaches the method of claim 20. Hyde further teaches measuring a flow rate of fluid inside a boundary layer surrounding the deformable surface ([0053], located at surface; Fig 15).

Regarding claim 32, Bauer, as modified, teaches the method of claim 20. Hyde further teaches measuring a flow rate of fluid outside a boundary layer surrounding the deformable surface ([0053], sensors in positions which are not adjacent to the surface).

Regarding claim 33, Bauer teaches the method of claim 20, comprising: the deformable surface includes at least one of an elastomeric material (rubber, column 15, lines 8-9), a thin film material, silicon nitrite, graphite, or a long chain polymer.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 6131853) as applied to claim 1 above, and further in view of Hyde (US 20080128027).

Regarding claim 12, Bauer teaches the fluid flow control system of claim 1. Bauer does not explicitly teach a sensor configured to measure a fluid parameter, however Bauer does teach means to sense a signal indicating the need to actuate the surfaces (abstract). Hyde teaches at least one sensor (#525) that measures at least one characteristic of the fluid surrounding the deformable surface ([0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bauer to include the fluid sensor system of Hyde. Doing so would allow the fluid state about the surface to be known in order to determine if a surface should be deformed and measure the effects of the surface deformation (Hyde, [0007]).

Regarding claim 13, Bauer, as modified, teaches the fluid flow control system of claim 12. Hyde further teaches the at least one sensor measures a flow rate of fluid inside the boundary layer surrounding the deformable surface ([0053], located at surface; Fig 15).

Regarding claim 14, Bauer, as modified, teaches the fluid flow control system of claim 12. Hyde further teaches the at least one sensor measures a flow rate of fluid outside of the boundary layer surrounding the deformable surface ([0053], sensors in positions which are not adjacent to the surface).

Regarding claim 15, Bauer teaches the fluid flow control system of claim 1. Bauer does not explicitly teach measuring a fluid parameter, however Bauer does teach means to sense a signal indicating the need to actuate the surfaces (abstract). Hyde teaches a control circuit (#540) configured to control operation of the at least one deformer based on a measured property of the fluid flowing over the deformable surface ([0007], [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bauer to include the fluid controller system of Hyde. Doing so would allow the fluid state about the surface to be known in order to determine if a surface should be deformed and measure the effects of the surface deformation (Hyde, [0007]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weisend (US 6443394) shows an inflatable surface deformer. 
Cabuz (US 6215221) shows pneumatic devices for surface deformations.
Crosby (US 4102519) shows an inflatable deformer for a surface which inflates all cavities simultaneously. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647